Citation Nr: 1726270	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-06 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a neck disability to include as secondary to a left shoulder disability.

3.  Entitlement to service connection for a left upper extremity disability, claimed as loss of feeling in the left arm and left hand, to include as secondary to a left shoulder disability.

4.  Entitlement to service connection for a headache disability to include as secondary to a left shoulder disability.

5.  Entitlement to service connection for a sleep disability to include as secondary to a left shoulder disability.




REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to July 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal of November 2010 and December 2010 rating decisions by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2015, the Board remanded the case for additional development.  The case is now assigned to the undersigned. 


FINDINGS OF FACT

1. A left shoulder disability clearly and unmistakably preexisted the Veteran's military service.  

2. There is no clear and unmistakable evidence of record that the Veteran's left shoulder disability was not aggravated by service. 

3. The Veteran's current left shoulder disability is not etiologically related to any in-service aggravation of his preexisting left shoulder condition. 

4. The Veteran's neck disability was not incurred in, aggravated by, or related to any event or injury in service and is not caused or aggravated by a service-connected disability.

5. A disability of the left upper extremity, claimed as loss of feeling in the left arm and left hand, other than arthritis of the left shoulder (which is separately addressed in this decision), has not been diagnosed during the appeal period. 

6. The Veteran's headache disability was not incurred in, aggravated by, or related to any event or injury in service and is not caused or aggravated by a service-connected disability.

7.  The Veteran's sleep disability was not incurred in, aggravated by, or related to any event or injury in service and is not caused or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2016). 

2. The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2016). 

3. The criteria for service connection for a left upper extremity disability, claimed as loss of feeling in the left arm and left hand, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2016).

4. The criteria for service connection for a headache disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2016).
5. The criteria for service connection for a sleep disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2016).


REASONS OR BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist: 

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claims for service connection. 

The notice requirements have been met.  VA's duty to notify was satisfied by letters dated May 2010 and June 2010.  See 38 U.S.C.A. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Those letters notified the Veteran of the information needed to substantiate and complete his service connection claims, including notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain.  
	
Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been secured.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations which were held in August 2016 and October 2016, with associated opinions provided in November and December 2016.  Overall, the Board finds that the clinical findings and informed discussion of the history and etiology of the Veteran's claims for service connection in the examinations sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  As discussed below, regarding the left shoulder disability claim, the Board has found some inadequacies with the August and December 2016 opinions regarding the in-service element of the claim.  However, the Board's finding on that aspect of the claim is favorable to the Veteran; therefore, the Board concludes the Veteran is not prejudiced by these inadequacies and that the inadequacies do not affect the overall adequacy of the examinations and opinions.  

Additionally, the Board requested the AOJ to obtain outstanding medical records from the National Guard, the National Archives Center, as well as Madigan General Hospital in the previous remand.  Those requests were made in November 2015 and December 2015. 

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matters of service connection, and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims. 

Legal Criteria:

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When no preexisting injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The burden then falls on the government to rebut the presumption of soundness by finding clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the Veteran is entitled to service-connected benefits.  See id. 

Service connection may be established on a secondary basis for a disability caused or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To establish a right to service connection for a secondary disability, a Veteran must show: (1) the existence of a present disability; (2) the existence of a service-connected disability; and (3) a causal relationship between the present disability and the service-connected disability.  Any increase in severity of a nonservice-connected condition that is caused by a service-connected condition (as opposed to natural progression) will also be service connected.  See 38 C.F.R. § 3.310(b).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be competent evidence to establish incurrence of a disability in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Left Shoulder Disability: 

Initially, the Board finds that the record reflects the Veteran has a current left shoulder disability.  Specifically, on August 2016 VA examination, the examiner diagnosed acromioclavicular joint osteoarthritis and degenerative arthritis of the left shoulder.  Thus, the first element of the claim of service connection has been satisfied.

Regarding whether there was an in-service event or injury, on March 31, 1971, twenty-seven days after the Veteran entered active duty, DA Form 3349, Medical Condition, Physical Profile Record, reveals that the Veteran was placed on an assignment restriction for an "old fracture, left clavicle."  The condition was noted as "permanent."  The Veteran was assigned to a non-combat role for this disability and restricted from "pushing, pulling, or lifting over fifteen pounds with left arm."  The physical profile section of the record indicates that the Veteran had a previous physical profile of "T3" for the upper extremities, which indicates the Veteran had temporary conditions or physical defects that required certain assignment restrictions.  This section also indicates a present profile of "2" for the upper extremities, which indicates there was a medical condition or defect that may impose some limitations on classification or assignment. 

On May 1971 separation examination, the examiner noted no abnormalities of the upper extremities and provided no notes in significant or interval history.  In summary of defects, the examiner noted "fractured left shoulder 1967" and assigned a profile of 2 for the upper extremities, indicating that it was assigned secondary to the fracture of the left clavicle.  At that examination, the Veteran noted in his report of medical history that he had previously suffered an "injured shoulder."  In the physician's summary of that report, the examiner noted that the left shoulder disability occurred from a football injury in 1967. 

During reserve service in April 1975, the Veteran indicated that he had a painful or trick shoulder in a report of medical history. 

The presumption of soundness applies to "every veteran," but only attaches where such veteran is examined, accepted, and enrolled for the period of service in question, and where such examination does not reveal defects, infirmities, or disorders.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In this case, the record does not show an entrance examination and it is unclear whether the Veteran was not examined or if the examination is missing from the record.  Resolving doubt in the Veteran's favor, the Board assumes the examination report is missing from the record, and thus, presumes the Veteran was sound at entrance.  38 C.F.R. § 3.102.  Therefore, the presumption of soundness attaches.  38 C.F.R. § 3.304(1)-(2). 

To overcome the presumption of soundness, the burden falls on the government to rebut the presumption of soundness by finding clear and unmistakable evidence that the Veteran's injury or disease was both preexisting and not aggravated by service.  See Wagner, 370 F.3d at 1096. 

The Board finds the record contains clear and unmistakable evidence that a left shoulder disability preexisted service.  Specifically, the Board finds that the Veteran's March and May 1971 reports of having a preexisting football injury to his left shoulder, along with the doctor's notes in the May 1971 examination and the treating provider's notes in the March 1971 DA Form 3349 are clear and unmistakable evidence of preexistence.  

However, the Board finds that there is not clear and unmistakable evidence of record that the preexisting condition was not aggravated by service. 
Although August and December 2016 VA shoulder opinions found that the left shoulder disability was not aggravated by events in service, both are inadequate as to the question of whether there is clear and unmistakable evidence that the preexisting left shoulder disability was not aggravated by service.  The August 2016 examiner concluded that "the evidence is insufficient to show that the claimant's pre-service injury which clearly and unmistakably existed prior to service as a result of a football related injury was aggravated beyond its normal progression by military service."  Although the examiner's opinion reflects a review of the record, it is inadequate for the Board to rely on in finding that there is clear and unmistakable evidence that the pre-existing left shoulder injury was not aggravated by service, as the examiner used the opposite standard and concluded that the evidence was insufficient to show that the left shoulder disability was aggravated by service.  Further, although the December 2016 examiner used the correct standard, she did not indicate any evidence that would show the disability was not aggravated by service, but only relied on a lack of complaints and treatment to support the finding.  The absence of evidence cannot be used as evidence against a veteran's claim and does not constitute clear and unmistakable evidence that the disability was not aggravated by service.  See Bowling v. Pincipi, 15 Vet. App. 1, 8 (2001); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

After review of the record, the Board finds that there is no clear and unmistakable evidence that would show the Veteran's left shoulder disability was not aggravated by service.  Accordingly, the presumption of soundness has not been rebutted and the in-service event element of the claim of service connection has been met.  

However, the Veteran must still satisfy the remaining element of service connection, specifically, whether there is a "nexus" or link between the in-service injury and the current diagnosed disability.  38 C.F.R. § 3.303(a).  In this case, the evidence of record supports a finding that the injury in service does not relate to the Veteran's current left shoulder disability.  

The August 2016 VA examiner opined that the in-service fall from the monkey bars did not cause the Veteran's current shoulder pathology.  She explained that there was no demonstration of ongoing request for treatment during reserve service for the following six years after the incident, and found it difficult to state that an injury sufficient to cause long term shoulder dysfunction occurred as a result of simply falling from the monkey bars.  She also concluded that there was insufficient history regarding the exact nature of his in-service duties to show that other in-service activities significantly contributed to his current left shoulder pathology.  She therefore concluded that it was at least as likely as not that the pre-disposing factor to any premature onset of degenerative disease in the left shoulder was the fracture that occurred prior to service.

The October 2016 VA examiner, in a December 2016 opinion, also concluded that the Veteran's current disability of post-traumatic degenerative changes was related to the preexisting football injury.  She explained that the old left clavicular fracture was noted as being permanent in the March 1971 service treatment record.  She further opined that post-traumatic degenerative changes from such an injury were expected with aging and that there was no record that he sought medical attention for the shoulder condition prior to 2016.  She explained that his degenerative changes of the AC joint were early, as per October 2016 X-ray results.  The Board places substantial weight of probative value on the August and December 2016 opinions as they are based on a full review of the record and application of medical principles to the facts of the case.

The Veteran has reported that since his in-service injury, he has had difficulties with left shoulder pain.  While the Veteran is competent and credible to report his symptoms, he is not competent to discuss the medical cause of his shoulder pathology.  See Jandreau, 492 F.3d at 1372; Davidson, 581 F.3d at1313.  More persuasive are the two opinions provided in August and December 2016, who opined that the Veteran's preexisting left shoulder fracture caused his current left shoulder degenerative changes, not his in-service left shoulder injury. 

Overall, the Board finds that there is no evidence of record that supports the finding that injuries in service caused or aggravated the Veteran's current shoulder pathology.  Based on the August and December 2016 VA opinions on the Veteran's past shoulder injury, the Board finds that service connection for a left shoulder disability is not warranted. 
Neck Disability: 

The Veteran reports that his neck disability is secondary to his left shoulder disability.  As the decision above concludes that service connection for a left shoulder disability is not warranted and the Veteran is not service-connected for any other disability, the claim of service connection for a neck disability on a secondary basis under 38 C.F.R. § 3.310 fails based on the fact that he does not have a service-connected disability.  Therefore, the Board will not further discuss this theory of entitlement.

Regarding whether the current neck disability is related to his service, to include the in-service fall off the monkey bars, service treatment records do not show any complaints of neck pain in service.  There are no records of neck pain or treatment for neck pain for years after service.  

On October 2016 VA examination, the Veteran was diagnosed with degenerative arthritis of the cervical spine.  In that examination, the Veteran reported that his neck pain had begun shortly after his left shoulder injury in basic training.  He reported that the pain from his shoulder ran up and across the back of his neck.  He said that he had pain whenever he turned his head.  

The examiner opined in December 2016 that the neck disability was less likely than not incurred in or caused by a service related event or disability.  As rationale for this conclusion, the examiner explained that the degenerative joint disease of the left AC joint is related to "an old clavicle fracture and is mild compared to the degenerative joint disease as seen on the c-spine X-ray."  The Board places substantial weight of probative value on this opinion, as it reflects a full review of the record and relies on medical principles in reaching its conclusion.  

The record does not show evidence that would allow the Board to find that the neck disability relates to a service related event or disability.  While the Veteran has stated that his neck disability is related to his in-service fall, he does not have medical expertise to report the medical cause for his disabilities.  See Jandreau, 492 F.3d at 1372.  Thus, the Board places less weight of probative value on his statements than on the December 2016 VA opinion.  As such, the Board finds that there is no nexus between events in service and his neck disability.  The Veteran has not met the criteria for service connection for a neck disability.  

Left Upper Extremity Disability: 

The Veteran reports that he has a left upper extremity disability manifested by loss of feeling in the arm and hand that is secondary to his left shoulder disability, including his in-service fall.  As noted above, the Veteran does not have any service-connected disabilities, including of the left shoulder, thus, the Board will not further discuss the secondary service connection theory of entitlement.

Without a diagnosis of a claimed disability during the appeal period, service connection for the claimed disability cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, the record does not support that the Veteran has a diagnosed disability of the left upper extremity that causes loss of feeling in the arm and hand, other than arthritis of the left shoulder (which is separately addressed above) at any time during the appeal period.

On October 2016 VA examination, the examiner completed a full examination of the Veteran's left upper extremity and concluded that there was no diagnosis of a neurological condition of the left upper extremity because there was no pathology to render a diagnosis.  Diagnostic testing revealed normal functioning of the upper left extremity.  

The only other evidence in the record concerning whether the Veteran has a disability of the left upper extremity other than arthritis of the left shoulder is the Veteran's own statements.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, although the Veteran is competent to describe the symptoms of loss of feeling of the arm and hand that he has experienced in his left upper extremity, he is not competent to identify to what disability, if any, those symptoms are related.  Whether the Veteran has a disability of the left upper extremity other than arthritis of the shoulder is a complex medical question involving internal and unseen system processes unobservable by the Veteran.

Therefore, the Board places greater weight of probative value on the October 2016 VA examiner's finding that the Veteran does not have a current left upper extremity disability (separate from left shoulder arthritis) that is manifested by loss of feeling in the arm and hand.  

Thus, a preponderance of the evidence is against a finding that the Veteran has a current disability of the left upper extremity, separate from arthritis of the left shoulder (addressed separately above), and the claim seeking service connection for a left upper extremity disability, manifested by loss of feeling of the arm and hand, must be denied.

Headache Disability: 

The Veteran reports that his headache disability is secondary to his left shoulder disability, to include his in-service fall.  As explained above, the Veteran does not have any service-connected disabilities, including of the left shoulder; thus, the Board will not further discuss the secondary service connection theory of entitlement.

Service treatment records do not show any complaints of headaches in service.  There are no records of headaches or treatment for headaches after service.  The Veteran reported in June 2010 correspondence that his headaches were caused by his left shoulder disability. 

On October 2016 VA examination, the Veteran was diagnosed with tension headaches.  He reported that his headaches began after his shoulder injury in March 1971 and that they tended to be on the left side of his head. 

In a December 2016 opinion associated with the October 2016 examination, the examiner opined that the headache disability was less likely than not incurred in or caused by a service related event or disability.  The examiner noted that the headaches were actually secondary to the cervical spine degenerative joint disease "based on the provided symptoms, finding on the exam, and X-ray."  The examiner noted that an October 2016 X-ray showed degenerative arthritis of the cervical spine.  The Board places substantial weight of probative value on this opinion as it is based on a full review of the record and history provided by the Veteran and contains a clear rationale for the opinion provided.

The record does not show evidence that would allow the Board to find that the headache disability relates to a service related event or disability.  While the Veteran has stated that his in-service left shoulder injury caused his headache disability and he is competent to report his symptoms, he does not have medical expertise to report the medical cause for his disabilities.  See Jandreau, 492 F.3d at 1372.  As such, the Board finds that there is no nexus between events in service and his headache disability.  The Veteran has not met the criteria for service connection for a headache disability.  

Sleep Disability: 

The Veteran reports that his sleep disability is secondary to his left shoulder disability.  

Service treatment records do not show any complaints of sleep issues in service.  There are no records of insomnia or treatment for sleep issues after service.  The Veteran reported in June 2010 correspondence that his loss of sleep was caused by his left shoulder disability. 

On October 2016 VA examination, the Veteran was diagnosed with insomnia disorder and in a November 2016 opinion the examiner opined that it was at least as likely as not that the disability was proximately due to or the result of the left shoulder disability.  As the Board has found above that service connection for a left shoulder disability is not warranted, secondary service connection is not available for a sleep disability.  Without any evidence indicating that the disability was incurred in service or aggravated by a service-connected disability, the claim must be denied.  As such, the Board finds that the elements for service connection have not been met and entitlement to service connection for a sleep disability is denied.   


ORDER

Service connection for a left shoulder disability is denied. 

Service connection for a neck disability is denied. 

Service connection for a left upper extremity disability is denied. 

Service connection for a headache disability is denied. 

Service connection for a sleep disability is denied. 




____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


